Case 2:19-cv-12587-PDB-APP ECF No. 24 filed 10/02/20       PageID.152    Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 ROB HILL,

              Plaintiff,                            Case No. 2:19-cv-12587
                                                    District Judge Paul D. Borman
 v.                                                 Magistrate Judge Anthony P. Patti

 ONE SOUCE PROVIDER and
 WASSIM ELALI,

           Defendants.
___________________________________/

  ORDER REGARDING STATUS CONFERENCE AND EXTENSION OF
  DEADLINES, AND INTERIM ORDER REGARDING DEFENDANTS’
              MOTION TO DISMISS (ECF No. 17)
      This matter came before the Court for consideration of Defendants’ motion

to dismiss (ECF No. 17), and Plaintiff’s response in opposition (ECF No. 21).

Judge Borman referred the motion to me for a hearing and determination (ECF No.

22), and I held a status conference on October 1, 2020, on the record, at which

counsel for the parties appeared telephonically.

      For all of the reasons stated on the record by the Court, which are hereby

incorporated by reference as though fully restated herein, Defendants’ motion to

dismiss (ECF No. 17) is HELD IN ABEYANCE, and the Court ORDERS as

follows:

       Under penalty of dismissal, and as suggested by Plaintiff’s
        counsel, Plaintiff SHALL serve upon Defendants his initial
Case 2:19-cv-12587-PDB-APP ECF No. 24 filed 10/02/20       PageID.153    Page 2 of 3




         disclosures and full and complete responses to Defendants’ May
         18, 2020 discovery requests on or before Thursday, October 15,
         2020. (See ECF No. 21, PageID.143.) Interrogatory answers must
         be given under oath, in full compliance with Fed. R. Civ. P.
         33(b)(3). Any objections have been waived, as Plaintiff’s
         responses are woefully overdue. Fed. R. Civ. P. 33(b)(4). See also
         Lairy v. Detroit Med. Ctr., No. 12-11668, 2012 WL 5268706, at *1
         (E.D. Mich. Oct. 23, 2012) (“As a general rule, failure to object to
         discovery requests within the thirty days provided by Rules 33 and
         34 constitutes a waiver of any objection.”) (quoting Carfagno v.
         Jackson Nat’l Life Ins., No. 99-118, 2011 WL 34059032, at *1
         (W.D. Mich. Feb. 13, 2001)).1

       The parties will appear with their counsel for a settlement
        conference before me on Wednesday, October 28, 2020 at
        1:30PM, and must comply with my online Practice Guidelines
        regarding settlement conferences, which should be consulted
        immediately.

       The fact discovery deadline is EXTENDED to Thursday,
        December 31, 2020, for Defendants only, due to the prejudice
        caused by Plaintiff’s delays, and the dispositive motion deadline is
        extended to Friday, February 26, 2021.

       Additionally, the Court hereby REVISES the amended scheduling
        order (ECF No. 16) and imposes the following new deadlines:

             Expert Disclosures (Proponent) – Monday, November 30,
              2020
             Expert Disclosures (Rebuttal) – Thursday, December 31,
              2020
1
 Plaintiff questioned whether the waiver covers privileges, although he did not
expect to have to raise any. The issue being hypothetical at this point, the Court
noted that any attempt to assert privilege must be accompanied by a privilege log
under Fed. R. Civ. P. 26(b)(5)(A)(ii) and that Defendants reserve the right to argue
waiver when the motion is heard. See, e.g., U.S. ex rel. Fry v. Health All. of
Greater Cincinnati, No. 1:03-CV-167, 2009 WL 2004350, at *2 (S.D. Ohio July 7,
2009) (quoting In re Sealed Case, 877 F.2d 976, 980 (D.C.C. 1989)).

                                         2
Case 2:19-cv-12587-PDB-APP ECF No. 24 filed 10/02/20        PageID.154    Page 3 of 3




              Expert Discovery Cutoff – Friday, January 29, 2021
              Motions Challenging Experts – Friday, February 26, 2021

       The Court will set Defendants’ motion to dismiss (ECF No. 17) for
        a hearing on Tuesday, November 24, 2020, at 10:00AM, at which
        time the Court will consider an award of costs, attorney fees, and
        other appropriate sanctions under Fed. R. Civ. P. 37, up to and
        including dismissal.2

      IT IS SO ORDERED.

Dated: October 1, 2020                 ______________________
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




2
 The attention of the parties is drawn to Fed. R. Civ. P. 72(a), which provides a
period of fourteen (14) days after being served with a copy of this order within
which to file objections for consideration by the district judge under 28 U.S.C. §
636(b)(1).
                                         3
